                          UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF IOWA


In re                                                 )
                                                      )
MCQUILLEN PLACE COMPANY, LLC, an                      )      Bankruptcy Case No. 19-00507
Iowa limited liability company,                       )
                                                      )
               Debtor.                                )
                                                      )
                                                      )

                MOTION OF CORNICE & ROSE INTERNATIONAL, LLC,
                      FOR STAY PENDING DETERMINATION
                 OF PARTIAL WITHDRAWAL OF THE REFERENCE


        NOW COMES Cornice & Rose International, LLC, an Illinois limited liability company

(“C&R”), through its counsel, and as and for its “Motion of Cornice & Rose International, LLC,

for Stay Pending Determination on Request for Partial Withdrawal of the Reference” (this

“Motion”) respectfully states as follows:

        1.     On April 23, 2020, C&R filed its “Motion of Cornice & Rose International, LLC,

for Partial Withdrawal of the Reference” (the “Withdrawal Motion”) in the United States District

Court for the Northern District of Iowa. A copy of the Withdrawal Motion is attached hereto as

Exhibit A.

        2.     C&R respectfully requests that this Court stay all matters related to the issues

discussed in the Withdrawal Motion, including, but not limited to, the proposed sale of certain real

property located at 123 N. Main Street, Charles City, Iowa (the “Property”), pending the resolution

of the Withdrawal Motion in the District Court.

        3.     The factors to be considered in determination of a motion for a stay pending

resolution of a motion in the district court for withdrawal of the reference include the following:



                                                  1
                (1)     [whether the party seeking withdrawal of the reference] is likely to

                        prevail on the merits of the withdrawal motion;

                (2)     [whether the party seeking withdrawal of the reference] is likely to

                        suffer irreparable harm if the motion is denied;

                (3)     [whether other parties] will not be harmed by a stay; and

                (4)     [whether] the public interest will be served by granting a stay.”

F.D.I.C. v. Imperial Capital Bancorp, Inc., 2011 WL 5600542, at *1 (S.D.Cal. Nov. 17, 2011),

cited by In re City of Detroit, Mich., 498 B.R. 776, 780 (Bankr. E.D. Mich. 2013).

        4.      All four of these factors favor granting a stay in this situation.

        5.      First, for the reasons stated in the Withdrawal Motion, C&R is likely to prevail in

its request for withdrawal of the reference. The determinations sought to be withdrawn to the

District Court fall squarely within the mandatory withdrawal statute, and C&R has complied with

the other requirements for withdrawal.

        6.      Second, also for the reasons stated in the Withdrawal Motion, C&R will suffer

significant, irreparable harm if the sale proceeds.         C&R’s rights in valuable property (its

copyrights) will, if the proposed sale is consummated under the current legal regime, be clouded

and subject to years of litigation pitting Title 17 rights against Title 11 jurisdictional issues.

        7.      Third, the other parties in interest will not be harmed by the stay, and will actually

benefit from the clarity that a stay would provide. The parties to the proposed sale of the Property,

in the absence of a stay, could consummate a sale that would result in years of litigation against

the Trustee, the proposed buyer of the Property, and the estate itself.

        8.      Finally, the public interest (including, but not limited to, the interest of the creditors

of the estate) will be served by staying the proposed sale. Creditors will benefit by minimizing



                                                    2
legal expenses to the estate. The public generally will be served by judicial economy being

obtained and by having a single, conclusive result reached in a difficult area of copyright law. If

the proposed sale is not stayed, and the sale is consummated, the very real risk of subsequent

infringement actions against the purchasers, any contractor, any subsequent purchaser, and any

potential tenant of the Property could easily render the Property useless and uninhabitable. The

Property, such as it is, would likely sit idle while infringement cases work their way through

various courts. Instead of getting the partially finished structure completed and available for

tenants -- which was stated as one of the Trustee’s goals in selling the Property -- the local

community would have a prominently located incomplete building for the indefinite future.

       WHEREFORE, C&R respectfully requests that this Court enter an order:

       (a)       setting this matter for hearing;

       (b)       staying the proposed sale of the Property pending resolution of the Withdrawal

Motion; and

       (c)       granting C&R such other and further relief as may be just and equitable under the

circumstances.

                                                Respectfully submitted,

                                                CORNICE & ROSE INTERNATIONAL, LLC

                                                /s/Bradley R. Kruse
                                                Bradley R. Kruse AT0004483
                                                Dickinson, Mackaman, Tyler & Hagen, P.C.
                                                699 Walnut Street, Suite 1600
                                                Des Moines, Iowa 50309-3986
                                                direct:(515)246-4505
                                                fax: (515)246-4550
                                                email: bkruse@dickinsonlaw.com




                                                    3
                              CERTIFICATE OF SERVICE

     This document was served electronically on parties who receive electronic notice through
CM/ECF as listed on CM/ECF’s notice of electronic filing dated this 23rd day of April, 2020.



                                          /s/ Tiffany Roosa




                                             4
